DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a blank.
Group II, claim(s) 6-15, drawn to a method of manufacturing a set of a first belt and a second belt from a blank and a method of packaging at least one product in a box.
Group III, claim(s) 16-18, drawn to a machine for packaging at least one product in a box.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a blank according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sytema et al. (WO 2016059218 A1) and Ito (JP 2003165530 A). Sytema in view of Ito renders obvious (i.e. demonstrates lack of inventive step of) a blank according to claim 1 because:
Sytema discloses a first body (88 in Figure 2B) and a second body (80 in Figure 2A) of rectangular shape (it is clear from Figures 2B and 2A that 88 and 80 have a rectangular shape in their unfolded configuration) which form a set of a first belt (88) and a second belt (80) intended to form a box (shown in Figure 2C) having a length L (shown in an annotated version of Figure 2C of Sytema, hereinafter Figure 2Cx, below), a width W (shown in Figure 2Cx below) and a height H (shown in Figure 2Cx below), the first and the second bodies (88 and 80) having different widths and lengths (apparent from Figure 2B), the first body (88) having a width (shown in an annotated version of Figure 2B of Sytema, hereinafter Figure 2Bx, below) larger than the length L (apparent when Figure 2Bx is viewed in relation to Figure 2Cx) and a length (the fully unfolded length of 88 in the “length direction of first body 88” shown in Figure 2Bx below) larger than at least twice the width W plus the height H (clear when Figure 2Bx is viewed in relation to Figure 2Cx) and the second body (80) having a width (shown in an annotated version of Figure 2A of Sytema, hereinafter Figure 2Ax, below) larger than the height H (apparent when Figure 2Ax is viewed in relation to Figure 2Cx) and a length (the fully unfolded length of 80 in the “length direction of second body 80” shown in Figure 2Ax below) larger than the length L plus twice the height H (clear when Figure 2Ax is viewed in relation to Figure 2Cx).

    PNG
    media_image1.png
    678
    1107
    media_image1.png
    Greyscale

Figure 2Cx: an annotated version of Figure 2C of Sytema

    PNG
    media_image2.png
    799
    1307
    media_image2.png
    Greyscale

Figure 2Bx: an annotated version of Figure 2B of Sytema

    PNG
    media_image3.png
    773
    1210
    media_image3.png
    Greyscale

Figure 2Ax: an annotated version of Figure 2A od Sytema
However, Sytema does not disclose: a blank of corrugated cardboard sheet material consisting of the first body and the second body of rectangular shape which are connected together by means of a line to be cut and designed for forming a set of the first belt and the second belt intended to form the box, the line extending along the length of the first and second bodies.
Ito teaches that it was known to provide a blank (1 in Figure 1) of corrugated cardboard sheet material consisting of a first body (10 in Figure 1) and a second body (20 in Figure 1) of rectangular shape (apparent from Figure 1) which are connected together by means of a line (C in Figure 1) to be cut and designed for forming a set of a first belt (10 after being separated from 20) and a second belt (20 after being separated from 10) intended to form a box (shown in Figure 5) (Paragraph 0046 of Machine Translation of JP 2003165530 A), wherein the line (C) extends along a length (the longest dimension of 10/20 along line C) of the first and second bodies (10 and 20) (apparent from Figure 1), in order to allow the first and second bodies (10 and 20) to be easily manufactured with minimal cutting of the blank (1) and minimal generation of waste, and therefore allow the first and second bodies (10 and 20) to manufactured with inexpensive equipment while saving materials and time spent for waste disposal (Paragraphs 0022, 0024, and 0058 of Machine Translation of JP 2003165530 A).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sytema to incorporate the teachings of Ito by providing Sytema with a blank of corrugated cardboard sheet material consisting of the first body (88 of Sytema) and the second body (80 of Sytema) of rectangular shape which are connected together by means of a line to be cut and designed for forming a set of the first belt (88 of Sytema) and the second belt (80 of Sytema) intended to form the box (shown in Figure 2X of Sytema), the line extending along the length of the first and second bodies, because doing so would allow the first and second bodies to be easily manufactured with minimal cutting of the blank and minimal generation of waste, and therefore allow the first and second bodies to manufactured with inexpensive equipment while saving materials and time spent for waste disposal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216. The examiner can normally be reached Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/Examiner, Art Unit 3731